PER CURIAM.
The appellant was informed against in the Criminal Court of Record for breaking and entry with intent to commit a felony, and grand larceny. He waived jury trial and was found guilty on both charges by the trial judge, adjudicated and sentenced accordingly.
We have examined the errors urged by the appellant and, following a review of the record, we affirm. See: Clifton v. *383State, 26 Fla. 523, 7 So. 863; Walker v. State, 44 Fla. 466, 32 So. 954; Walker v. State, 152 Fla. 455, 13 So.2d 4; Channell v. State, Fla.App. 1958, 107 So.2d 284; Montgomery v. State, Fla. 1965, 176 So.2d 331.
Affirmed.